Name: Regulation (EEC) No 1584/73 of the Commission of 12 June 1973 amending the Annexes to Regulations (EEC) Nos 1053/68 and 1054/68 as regards the conditions for the admission of certain cheeses to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/28 Official Journal of the European Communities 15. 6 . 73 REGULATION (EEC) No 1584/73 OF THE COMMISSION of 12 June 1973 amending the Annexes to Regulations (EEC) Nos 1053/68 and 1054/68 as regards the conditions for the admission of certain cheeses to certain tariff headings HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community ; In the Annex to Regulation (EEC) No 1053/68  the heading of the Certificate for Tilsit Cheese is replaced by the following : Pour les fromages Tilsit ou ButterkÃ ¤se FÃ ¼r Tilsiter oder ButterkÃ ¤se Having regard to Council Regulation (EEC) No 804/68 (!) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by the Act (2 ) governing the conditions of Accession and the Adjustments to the Treaties, and in particular Article 14(7) thereof ; Per i formaggi Tilsit o ButterkÃ ¤se . Voor Tilsit-kaas of Butterkase For Tilsit-Ost eller Butterkase For Tilsit or Butterkase cheeses ;  Footnote 3 to the Certificate for Processed Cheese is replaced by the following : Whereas Annex II to Council Regulation (EEC) No 823/68 (3 ) of 28 June 1968 , determining the groups of products and the special provisions for calculating levies on milk and milk products was last amended, as regards the conditions for the admission of certain cheeses to certain tariff headings, by Regulation (EEC) No 1354/73 (4); 3 , en tranches emballees isolement sous feuilles d'aluminium ou de matiÃ ¨re plastique artificielle et d'un poids net unitaire ne dÃ ©passant pas 30 g ­ einzeln in Aluminium- oder Kunststoffolien verpackte Scheiben mit einem Eigengewicht von 30 g oder weniger. in fette imballate isolatamente in fogli di allu ­ minio o di materia plastica artificiale e di peso netto unitario non superiore a 30 g. Whereas it is necessary, in order to take account of those amendments, to adapt the relevant Annexes to Commission Regulation (EEC) No 1053/68 (5) of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings, as last amended by Regulation (EEC) No 820/73 (6), and also the Annex to Commission Regulation (EEC) No 1054/68 (7) of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third coun ­ tries , as last amended by Regulation (EEC) No 767/73 (8 ) ; in schijven die elk afzonderlijk zijn verpakt in aluminiumfolie of in folie van kunstmatige plas ­ tische stoffen en waarvan het nettogewicht per eenheid niet meer bedraagt dan 30 g. enkelte skiver pakket i aluminiumfolie eller i plast og med en nettovÃ ¦gt af 30 g og derunder. in the form of slices wrapped separately in aluminium foil or artificial plastic material , the net weight of each slice not exceeding 30 g.' Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; Article 2(') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 73 , 27 . 3 . 1972, p . 14 . P) OJ No L 151 , 30 . 6 . 1968 , p . 3 . (4 ) OJ No L 141 , 28 . 5 . 1973, p . 23 . (s ) OJ No L 179 , 25 . 7 . 1968 , p . 17 . In the Annex to Regulation (EEC) No 1054/68 , in thesection concerning Austria, against subheading 04.04 E I (b) 2, the words 'and Butterkase' are inserted after the word 'Tilsit'. (6) OJ No L 80, 28 . 3 . 1973 , p . 13 . ( 7) OJ No L 179, 25 . 7 . 1968 , p . 25 . ( «) OJ No L 77, 26 . 3 . 1973 , p . 1 . 15 . 6 . 73 Official Journal of the European Communities No L 158/29 Article 3 This Regulation shall enter into force on 1 June 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI